Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 27, 2022

                                           No. 04-21-00491-CV

                IN RE GHK ENTERPRISES, LP AND GLENN H. KOTHMAN

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On November 5, 2021, relator filed a petition for writ of mandamus. The real party in
interest filed a response to which relator replied. On November 29, 2021, real party in interest filed
a motion to dismiss relators’ petition for writ of mandamus. The motion to dismiss is denied. On
December 6, 2021, relators filed a motion for leave to amend petition for writ of mandamus and
sworn record. The motion for leave is granted.

        We conditionally grant the petition for writ of mandamus and order the Honorable Lynn
Ellison to, within fifteen days of this order, (1) vacate the September 29, 2021 “Order on Rincon’s
Motion to Compel Inspection of Books and Records” and (2) file a copy of the written order in
this court. See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed Judge
Ellison has failed to comply with this order.

        It is so ORDERED on April 27, 2022.



                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 20-07-00185CVF, styled GHK Enterprises, L.P. v. Eduardo Rincon, pending
in the 218th Judicial District Court, Frio County, Texas, the Honorable Lynn Ellison presiding.